Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/EP2017/062702 filed on May 25, 2017, which claims benefit to IT 102016000055242 filed on May 27, 2016 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on September 16, 2019 has been considered by the Examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities: In Par. 29 on line 1 of the Specification refers to a specific claim (claim 1) which is not permitted since claims are subject to renumbering and amendment during prosecution.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the claim should be written which is including all the limitation of the claim that it depends from.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jenn et al. (US Pat. 4,034,663) discloses a ventilated portable electric grill.  Higgins (US Pat. 5,176,067) discloses an indoor grill.  Collas et al. (US Pat. 5,504,295) discloses an electric cooking apparatus.  Yeh (US Pat. 5,524,528) discloses an electric griller.  Jones (US Pub. 2010/0089248) discloses a convection grill. Vitagliano (US Pub. 2013/0108750) discloses a barbecue grill having an angled cooking surface.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/9/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761